Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to processing information of an application to extract entity data that corresponds to a plurality of candidates to be designated as tastes, wherein a taste is one or more elements that describe an entity; curating the candidates for the tastes, wherein the curating comprises: filtering the candidates for the tastes to remove extracted candidates based on application of extraction rules for managing structured taste data stored in a memory, determining a status of at least one remaining candidate as approved or rejected, wherein the status of the remaining candidate is determined based on processing of received user feedback, generating taste data for an approved candidate, wherein the generating comprises assigning parameters that comprise a descriptor type and a recommendation type; and associating the generated taste data with content of the application based on analyzing the assigned parameters of the taste data and attributes of the content, wherein the associating comprises storing associations between the taste data and the content in the memory to update the structured taste data, classified in G06Q50/12 (also G06Q50/10 and G06F16/35).
II.	Claims 19-20, drawn to viewing, through a graphical user interface associated with an application, a corpus of structured taste data that is stored in a memory of a processing device, wherein the structured taste data comprises a plurality of tastes and associations between the plurality of tastes and venue data, and wherein a taste is one or more elements that describe an entity and is used to provide context for the venue data; receiving input corresponding to a particular taste; and in response to the received input, displaying, through the graphical user interface, taste data for the particular taste retrieved from the corpus of structured taste data, 39 ACTIVE. 124479021.01wherein the taste data comprises metadata for the particular taste, associations between the particular taste and other taste data, and associations between the particular taste and the venue data, classified in G06F16/35 (also G06F16/9535 and also G06Q50/10).

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has the separate utility such as viewing, through a graphical user interface associated with an application, a corpus of structured taste data that is stored in a memory of a processing device, wherein the structured taste data comprises a plurality of tastes and associations between the plurality of tastes and venue data, and wherein a taste is one or more elements that describe an entity and is used to provide context for the venue data; receiving input corresponding to a particular taste; and in response to the received input, displaying, through the graphical user interface, taste data for the particular taste retrieved from the corpus of structured taste data, 39 ACTIVE. 124479021.01wherein the taste data comprises metadata for the particular taste, associations between the particular taste and other taste data, and associations between the particular taste and the venue data.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683